FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                               MAILING ADDRESS:
                                                                                   P. O. Box 9540
                                                                                     79105-9540
JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                        (806) 342-2650
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449
                                www.txcourts.gov/7thcoa.aspx

                                      October 28, 2014

Matthew C. Martindale                           Randall C. Sims
Attorney at Law                                 District Attorney
905 S. Fillmore, Suite 650                      501 S. Fillmore, Suite 5A
Amarillo, TX 79101                              Amarillo, TX 79101
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00376-CR, 07-14-00377-CR
          Trial Court Case Number: 69,437-A, 69,279-A

Style: Humberto Clemente Gutierrez v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable Dan L. Schaap (DELIVERED VIA E-MAIL)
           Dina Wall (DELIVERED VIA E-MAIL)
           Caroline Woodburn (DELIVERED VIA E-MAIL)